Citation Nr: 1826420	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for lumbar spine disability, and if so, entitlement to service connection for lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for cervical spine disability, and if so, entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to service connection for left leg disability.

7.  Entitlement to service connection for right ear disability.
8.  Entitlement to a compensable rating for left ear disability.

9.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2018, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The reopened claims, as well as the claims pertaining to a seizure disorder, a left leg disorder, a left ear disability, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  In an October 2007 decision, the Board reopened and denied service connection for lumbar spine and cervical spine disability.  The Veteran did not appeal the Board's decision. 

2.  In April 2008, the Veteran submitted a claim to reopen the service connection claims for lumbar spine and cervical spine disability.

3.  Evidence received since the final October 2007 Board decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran's current sleep apnea disorder was not present during service or for many years thereafter, and is not shown to be causally or etiologically related to any injury, illness, or incident during service.

5.  A diagnosis of PTSD conforming to the criteria has not been rendered at any time during the pendency of this claim.

6.  An acquired psychiatric disorder was not manifest in service, and the Veteran's currently diagnosed psychiatric disorder is not shown to relate to his military service.

7.  There was no permanent worsening of right ear hearing loss during service.




CONCLUSIONS OF LAW

1.  The October 2007 Board decision denying service connection for lumbar spine and cervical spine disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 20.1100 (2017). 

2.  New and material evidence has been received to warrant reopening of the claims of service connection for lumbar spine and cervical spine disability.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Service connection for sleep apnea is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  An acquired psychiatric disorder, to include PTSD and depression, was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1111(2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Standards and Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Applications to Reopen

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of medical causation, however, cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, an October 2007 Board decision reopened and denied the lumbar and cervical disability service connection claims.  The Veteran did not appeal the denials to the Court within the applicable time period.  Accordingly, the October 2007 Board decision is final.  38 U.S.C. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claims for service connection for a lumbar and cervical spine disability were received in April 2008. 

Since the October 2007 Board decision, the Veteran submitted additional evidence, to include testimony during his February 2018 hearing that suggests his current lumbar spine and cervical spine disabilities were due to the in-service motor vehicle accident.  This evidence is new, in that it was not previously of record at the time of the previous Board decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for lumbar spine and cervical spine disability.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Sleep apnea

The Veteran contends that his sleep apnea is due to his military service.

He was diagnosed with sleep apnea in 2010 VA treatment records, thereby satisfying the first element of service connection by having a current disability. 

The service treatment records (STRs) do not mention sleep apnea or any other issues regarding the Veteran's sleeping patterns.  On his February 1975 separation exam, he did not report any trouble sleeping.

The Veteran has not provided any credible lay statements or medical evidence suggesting that his current sleep apnea is related to his active duty service.  Indeed, during the February 2018 hearing, he indicated that he was not diagnosed with or treated for sleep apnea while on active duty.  He indicated that he believes a few buddies as well as his wife noted that he snored very loud while he served on active duty.

Because there is no evidence of record suggesting that the sleep apnea is related to his active service, the Veteran has not met the criteria necessary to establish service connection.  Though he has a current diagnosis of sleep apnea, there is no probative and credible evidence in his record to suggest that this disability manifested in service, or is causally or etiologically related to his service.

VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient. 

In sum, the Board finds that the preponderance of the evidence is against the claim seeking service connection for sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disability

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and depression.  He asserts that his psychiatric disability is due to his military service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (f)(2). 

The Board finds, however, upon review of all evidence of record, lay and medical, the Board finds that service connection for a psychiatric disorder, including PTSD, must be denied. 

As to evidence of a current psychiatric disability, the record contains probative medical evidence of a currently diagnosed depression.  The Board notes that there is no probative evidence of any psychiatric complaints or treatment during service.  The STRs are silent for any psychiatric complaints, treatment, or diagnosis while on active duty.  In the February 1975 separation "Report of Medical Examination," psychiatric clinical evaluation was normal. 

There is no medical evidence of a psychosis within the first post-service year, and no evidence of any relevant psychiatric symptoms or treatment thereafter.  Post-service VA treatment records are negative for complaints or a diagnosis of a psychosis. 

During the April 2015 VA examination, PTSD and depression was initially diagnosed.  The examiner indicated that it appears the Veteran's psychiatric disorder was due to his military service, to include the jeep accident.  The Board notes that this opinion was not definitive, and therefore, not highly probative.

During a July 2015 addendum opinion, the examiner again reviewed the file and indicated that only depressed mood was shown.  The examiner explained the Veteran did not have PTSD which was caused/as a result of his military experience.  The examiner noted the Veteran did not report sufficient symptoms of PTSD to be given the diagnosis.  Additionally the examiner indicated that the Veteran's psychiatric disability is due to personal problems to include employment.  The Board finds the June 2015 VA opinion highly probative as it was based on a review of the complete claims file and the author of the opinion was the same examiner that examined the Veteran in April 2015. 

In deciding this claim, the Board also considered the Veteran's statements and testimony purporting to diagnose and relate a psychiatric disorder to service.  As a lay person however, he does not have the requisite medical knowledge, training, or experience to be able to diagnose or render a competent medical opinion regarding a psychiatric disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Psychiatric disorders are complex disorders because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

In summary, the evidence of record demonstrates that the Veteran currently is diagnosed with depression; however, it is not shown to be related to any incident in service-to include a jeep accident.  Further, the weight of the probative evidence is against finding any other current psychiatric disorder, namely PTSD. 

For these reasons, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied. Because the preponderance of the evidence is against the psychiatric claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Right ear hearing loss

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153, 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran seeks entitlement to service connection for right ear hearing loss.  The STRs reveal he had a right ear hearing loss upon examination at entrance to service in December 1971.  As such, the Veteran was not in sound condition, with regard to his right ear hearing loss, when examined, accepted and enrolled for service.  Further review of the STRs does not reveal any complaint, diagnosis, or treatment for any hearing loss.

During the November 2012 VA examination the examiner indicated that the Veteran had a pre-existing right ear hearing loss which was not shown to have been aggravated or permanently made worse by his military service.  The examiner opined that the right ear hearing loss is less likely than not to have been incurred in or aggravated by his period of active military service.  The examiner reasoned that there was no change in threshold at 4000 Hertz when comparing pre-induction audiogram to separation audiogram.  The examiner added, to be more precise there were no significant changes for any frequency in the right ear when comparing the pre-induction audiogram to the separation audiogram.

Entitlement to service connection for right ear hearing loss is not warranted.  Upon examination at entrance to service it was documented that the Veteran had right ear hearing loss.  Although he reported that he experienced increased hearing loss in service and that he was exposed to acoustic trauma, there is no evidence of aggravation of the pre-existing right ear hearing loss in service.  The Board finds the November 2012 VA opinion highly probative, and more probative than the Veteran's lay statements describing his perceived worsening of right ear hearing loss in service.  The examiner found that the Veteran's right ear hearing loss had not been aggravated by his active service because there was no significant shift in the 4000 Hertz.  As the preponderance of the evidence is against a finding that the pre-existing right ear hearing loss was permanently aggravated beyond the natural progression of the disability in service, service connection is denied.


ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disability is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been received, the claim of service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.

Service connection for sleep apnea is denied.

Service connection for a psychiatric disorder, to include PTSD and depression, is denied.

Service connection for right ear hearing loss is denied.


REMAND

The Veteran contends that he has lumbar, cervical, left leg, and seizure disabilities due to a jeep accident he was involved in during his military service.  The STRs document he was involved in a motor vehicle accident in November 1972.  Further, prior to the November 1972 jeep accident, there is documentation in October 1972 that the Veteran sustained a head injury.  

During his February 2018 hearing, the Veteran testified that he sustained injuries to his head, low back, neck, and left leg.  He indicated that he has experienced lumbar spine, cervical spine, and left leg symptomatology; as well as seizures since the accident.  He submitted a picture of the jeep that appears to support his claim that the accident was actually much more severe than what is documented in the STRs.  Indeed the picture of the jeep shows it was smashed all the way down into the top of the windshield.  It appears as if the jeep did rollover several times.   

The Board has no reason to doubt the Veteran's account of the motor vehicle accident as well as his account of the injuries he sustained during the accident and subsequent symptomatology.  Based on his testimony, the Board finds that adequate examinations are warranted in order to determine the etiology of his current lumbar, cervical, left leg, and seizure disabilities. 

Relevant to the compensable rating for left ear hearing loss, the Veteran was last examined for this disability in 2014.  During the February 2018 hearing, he indicated that his left ear hearing loss had increased in severity.  Because he has indicated that his hearing has increased in severity, the Board finds a remand is necessary in order to afford him a more contemporaneous examination of his left ear hearing loss disability.  

As determination with respect to the aforementioned claims may have an impact upon consideration of entitlement to SMC, the Board finds that these issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board consideration of the merits of the Veteran's SMC claim is deferred pending any necessary development and adjudication of issues of entitlement to service of (1) a lumbar spine disorder; (2) a cervical spine disorder; (3) a seizure disorder and (4) a left leg disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his lumbar spine, cervical spine, left leg, and seizure disabilities.  The electronic file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should opine as to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the lumbar spine, cervical spine, left leg, and seizure disabilities are related to or had their onset during service, to include as a result of the in-service jeep accident? 

The examiner is advised that the Veteran is competent to report that he sustained injuries to his lumbar spine, cervical spine, and his left leg; as well as a head injury during the accident.  He also is competent to report continued symptomatology since the accident, to include experiencing seizure symptoms since the accident.

Complete reasoning must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Afford the Veteran a VA examination to determine the current severity of his left ear hearing loss. 

In addition to dictating objective test results, the examiner's report should describe the effects of the left ear hearing disability on the Veteran's occupational functioning and daily activities. 

A complete reasoning should be given for all opinions and conclusions expressed.

3.  After the above is complete, conduct any additional development as needed, and readjudicate the Veteran's remaining claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


